Citation Nr: 1730948	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  07-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the Vietnam era from May 1959 until June 1962.

For good cause shown, namely age, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (West 2015); 38 C.F.R. § 20.900(c) (2016).

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington, which denied service connection for diabetes mellitus.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Houston, Texas.  This matter was previously remanded by the Board in December 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection for diabetes mellitus can be demonstrated in two different ways: presumptively or through direct causation.  With respect to a presumptive determination, this matter was remanded by the Board in December 2016, in order to secure the ship logs from January 1962 to June 1962 of the USS Coral Sea CV-43.  The records have been secured.  The Board's remand directives have been followed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

With regard to service connection for diabetes mellitus, type II, on a direct basis, the record is insufficient in order to make a determination inasmuch as the Veteran has never been provided a VA examination and the etiology of his disease has not been determined.  The Veteran indicates he was diagnosed with diabetes at age 54.  The Board notes that clinical progress notes from 2010 and 2011 show a diagnosis of diabetes mellitus at that time.  No indication is given as to the etiology of the Veteran's diabetes in those records.  In his March 2006 notice of disagreement, the Veteran noted that he had not been afforded a VA examination.  In the rating decision of March 2006, the RO refers to an examination that was cancelled.   The Veteran informed the RO at that time that he travelled for the winter and was out of town for several months.  Although the Veteran was afforded examinations for other issues, the record does not show that an examination was ever re-scheduled for his diabetes mellitus.  As such, a VA examination is necessary to determine the etiology of the Veteran's diabetes condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all unassociated VA medical records.  All reasonable attempts should be made to obtain such records, including records from Kaiser Permanente as provided in 38 U.S.C.A. 
§ 5103A (b) (2) and 38 C.F.R § 3.159(e).

2.  Afford the Veteran a VA examination for his diabetes mellitus, type II.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II, is etiologically related to his active service.

The examiner must review the claims folder and should note that review in the report. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

The Veteran indicates he is out of state for several months of the year, the RO should contact the Veteran to determine a proper time for the examination and provide the Veteran with 30-days advance notice of any examinations.

3.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.   

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




